Citation Nr: 0903824	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-21 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to a waiver of overpayment of VA disability 
compensation benefits in the amount of $8,373.20 for a 
dependent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1971.  Service records show that he was awarded the 
Vietnam Service Medal, Purple Heart, and Combat Action 
Ribbon.  The appellant is the veteran's spouse-payee.     

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office's Committee on Waivers and Compromises (RO).  
In August 2004, the appellant requested a waiver of the 
recovery of the overpayment of disability compensation in the 
amount of $8,373.20 for a dependent.  


FINDINGS OF FACT

1.  The veteran received additional dependency benefits for 
his daughter L. during the same period of time that his 
daughter L received Dependents' Educational Assistance, 
Chapter 35, benefits, resulting in an overpayment of 
$8,373.20.  

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the veteran or appellant.

3.  The appellant and VA are at fault in the creation of the 
debt.  

4.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled.  



5.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the overpayment indebtedness without resulting in 
excessive financial difficulty, and the collection of that 
indebtedness would not defeat the purpose of the compensation 
benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of VA disability compensation 
benefits in the amount of $8,373.20 for dependent L. would 
not be against equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Any veteran entitled to compensation for disability rated not 
less than 30 percent is entitled to additional compensation 
for dependents, to include a spouse and dependent children.  
38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2008).  

An individual is eligible for Chapter 35 Dependents' 
Educational Assistance (DEA) benefits if he or she is a child 
of a veteran who has a total disability, permanent in nature, 
resulting from service-connected disability.  38 U.S.C.A. § 
3501 (West 2002).

VA law provides that the term "child" means, among other 
things, an unmarried person who is under the age of 18 years 
or who, after attaining the age of 18 years and until 
completion of education or training (but not after attaining 
the age of 23 years), is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4) 
(West 2002); 38 C.F.R. § 3.57(a) (2008). 

A child who is eligible for DEA and for pension, 
compensation, or dependency and indemnity compensation (DIC) 
must elect whether he or she wishes to receive DEA or 
compensation.  An election of DEA either before or after the 
age of 18 years is a bar to subsequent payment, increased 
rates, or additional amounts of pension, compensation, or DIC 
based on the child's school attendance on or after the age of 
18 years.  See 38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023 
(2008).  The effective date of the discontinuance of DIC to 
or for a child will be the day preceding the beginning date 
of the educational assistance allowance.  38 C.F.R. § 
3.503(a)(8) (2008). 

Waiver of Overpayment Indebtedness

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(b) (2008). 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Review of the record shows that the veteran has received 
disability compensation benefits for service-connected 
disabilities rated at 100 percent since March 22, 1996 with 
an additional allowance for the regular aid and attendance of 
another person.  In an August 1996 letter, the RO notified 
the veteran that the award of disability compensation 
included an additional allowance for dependents which 
consisted of the veteran's spouse and children, L. and C.  
The veteran was advised to notify VA immediately of any 
changes in the status of his dependents and that prompt 
notification can prevent or reduce any overpayment.    

In June 1998, the RO found that the veteran was not competent 
and the veteran's spouse, the appellant, was appointed as the 
veteran's fiduciary.  

In October 1998, basic eligibility to DEA was established 
from October 20, 1997.  In October 1998, the appellant was 
notified that basic eligibility for DEA was established and 
was notified that the veteran's children may be entitled to 
educational assistance.  The appellant was provided with VA 
Pamphlet 22-73-3, Summary of Educational Benefits.  

In May 2000, the appellant submitted a VA Form 21-674, 
Request for Approval of School Attendance, which indicated 
that the dependent child L. was to start attending college in 
August 2000 and the expected date of graduation was June 18, 
2004.  In an August 2000 letter, the RO informed the 
appellant that they would continue payments for L. based on 
school attendance until April 1, 2004.  

In May 2003 and March 2004, the RO received VA Forms 21-8960, 
Certification of School Attendance or Termination, from the 
appellant in which the appellant certified that L. was 
attending college.  

In March 2004, the RO informed the appellant that they must 
deny the request to continue L. as the veteran's dependent 
because she will reach the age of 23 years old on April 1, 
2004.  The appellant submitted a copy of L.'s birth 
certificate which showed her date of birth was April 1, 1982.  

In April 2004, the RO received information regarding L. and 
her receipt of DEA benefits.  The information shows that L. 
initially filed a claim for DEA benefits in July 2000 and she 
began receiving benefits in September 2000.  In an April 2004 
letter, the RO informed the appellant that review of the VA 
system showed that L. had been in receipt of DEA benefits in 
her own right since September 5, 2000.  The RO informed the 
appellant that VA law prohibits VA from paying additional 
benefits to a veteran when a child begins to receive 
educational benefits in his or her own right.  The RO 
proposed to remove L. from the veteran's award effective 
September 5, 2000, the date she began receiving Chapter 35 
benefits.  The RO indicated that the veteran's monthly 
disability compensation benefits would be reduced from 
$2,981.00 to $2,795.00 effective September 5, 2000.  This 
resulted in an overpayment of disability compensation 
benefits in the amount of $8,373.20.  The RO notified the 
appellant of this overpayment in August 2004.  The appellant 
requested a waiver of recovery of the overpayment 
indebtedness in August 2004.  

The Board notes that the appellant is not challenging the 
validity of the debt.  Thus, the issue in this case is 
limited to the request for waiver. 

As noted above, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: 
(1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302.  The Board's review of the record reflects that the 
RO has resolved this question in favor of the appellant, 
finding, in essence, that her actions did not constitute 
fraud, misrepresentation or bad faith.  The Board concurs 
with this finding.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  The Board finds that the appellant was 
partially at fault in the creation of the overpayment 
indebtedness.  As noted above, there is evidence of record 
that the appellant was notified that the veteran would not be 
entitled to receive disability compensation based upon 
dependency if the dependent child received DEA benefits in 
his or her own right.  As noted above, in October 1998, when 
eligibility to DEA benefits was established, the appellant 
was notified of the law and regulations regarding the DEA 
benefits.  The RO provided this information to the appellant 
in the VA pamphlet 22-73-3, Summary of Educational Benefits.  
The VA pamphlet indicates that a veteran may not receive 
additional disability compensation based on dependency if the 
dependent is receiving DEA benefits in his or her own right.  
The appellant was also notified to report to VA any changes 
in the status of the veteran's dependents.  The Board finds 
that the appellant had knowledge of the law and regulations 
pertaining to the receipt of DEA benefits by L. and the 
receipt of disability compensation benefits by the veteran 
based on L.'s dependency.  

The Board finds that VA was also at fault in the creation of 
the overpayment indebtedness but VA did not commit 
administrative error.  VA properly notified the appellant of 
her obligation to report any changes in dependency.  The 
evidence of record shows that VA took the appropriate action 
to reduce and terminate the veteran's additional disability 
compensation benefits based upon the dependent L. once they 
learned that L. had been receiving DEA benefits since 
September 2000.  

In this case, VA was at fault because while the RO was aware 
that the veteran was receiving a dependency allowance for L., 
they should have been aware that L. was receiving DEA 
benefits from September 2000.  The confusion in this case may 
have arisen from the fact that two different VA offices are 
responsible for administering the dependency allowance and 
the education benefits.  However, each RO is charged with a 
responsibility to be aware of the financial actions taken by 
other branches of VA.  In this case, the RO should have been 
aware that L. was receiving DEA benefits from September 2000.  
As noted above, the appellant did inform VA that L. was 
attending college from August 2000 although the appellant did 
not inform VA that L. had applied for or was receiving DEA 
benefits.  The RO should have obtained the information from 
the VA education office regarding L.'s entitlement to DEA 
benefits.  Any VA-generated records are deemed to be 
constructively of record in VA adjudication proceedings.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, the 
Board finds that VA's error does not amount to administrative 
error since the error, the erroneous payment, occurred with 
the appellant's knowledge.  As noted above, the appellant 
received constructive notice of the law and regulations 
regarding the DEA benefits and the receipt of dependency 
allowance.  A finding of administrative error requires not 
only error on the part of VA, but that the beneficiary be 
unaware that the payments are erroneous.  38 U.S.C.A. § 5112 
(b)(2); 38 C.F.R. § 3.500(b).

The Board has considered whether recovery of the overpayment 
would defeat the original purpose of the benefit, by 
nullifying the object for which it was intended, and whether 
waiver of recovery of the indebtedness would create unjust 
enrichment.  The dependency allowance for the veteran's 
disability compensation is available to provide financial 
support to veterans with dependents and to assist the veteran 
with the care and support of the dependent.  However, if the 
dependent is receiving DEA benefits from VA, the dependent is 
receiving financial assistance from VA in his or her own 
right, thus relieving the veteran of the sole responsibility 
of support for the dependent.  In this situation, VA is 
paying duplicate benefits for the care and support of one 
dependent, L.  Recovery of the dependency allowance to which 
the veteran was not entitled would not defeat the purpose of 
the benefit.  This would not affect the dependent's 
entitlement to DEA benefits or affect the veteran's other 
sources of income.  On the other hand, failure of the 
Government to insist upon its right to repayment of this debt 
would result in the veteran's unjust enrichment at the 
expense of the Government.  There has been no showing that 
the veteran changed his position to his detriment in reliance 
upon VA benefits.  The veteran is still entitled to receive 
the disability compensation; he is just not entitled to 
receive a dependency allowance for L. from September 2000.   

Finally, the Board must analyze whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  The evidence of record shows that the veteran's 
and appellant's net monthly income is $4,673.00.  See the 
August 2004 financial status report.  The financial status 
report indicates that the veteran's monthly income is 
$3,573.00 and the appellant's monthly income is $1,100.00.  
The veteran and the appellant reported that their monthly 
expenses totaled $4,073.00, which is approximately $600.00 
less than the reported monthly income.  The Board emphasizes 
that the veteran and the appellant are expected to accord a 
debt to the VA the same regard given to any other debt.  The 
financial status report indicates that the veteran and the 
appellant are able to make payments on installment contracts 
in the amount of $1,470.00 each month.  The Board finds that 
if the veteran and the appellant are able to pay off 
installment contract debt at this time, the veteran should be 
able to repay the overpayment indebtedness as well.  

In a September 2005 VA Field examination report, the 
appellant and veteran reported a monthly income of $4,444.00.  
They reported monthly expenses in the amount of $4,666.00.  
The report indicates that the monthly expenses include a 
$743.85 car payment and $200.00 for loan/credit card 
payments.  The Board finds that if the veteran and the 
appellant are able to pay off installment contract debt at 
this time, the veteran should be able to repay the 
overpayment indebtedness as well.  The veteran and appellant 
also list monthly expenses of $100.00 for cigarettes and 
$103.00 for television.  The Board finds that these items are 
not basic necessities of life and should be excluded from the 
list of monthly expenses.  If these items are excluded, the 
veteran's and appellant's monthly expenses do not exceed 
their monthly income.  

The Board finds that the appellant has sufficient funds to 
repay the overpayment indebtedness in the amount of $8,373.20 
and that collection of the overpayment would not deprive the 
veteran of the basic necessities of life.  There is no 
evidence that the veteran will be forced to endure a lack of 
food, clothing, shelter, or medical care for himself or his 
family as a result of the collection of the debt.  Thus, 
there is no indication that recovery of the overpayment would 
cause undue hardship.  

The appellant did submit copies of medical bills for, 
presumably, the veteran's and her medical care.  However the 
appellant and veteran did not specify which bills remain 
unpaid.  Some of the bills indicate that the claim was billed 
to VA and it is unclear if VA paid for the services.  The 
September 2005 field examination report indicates that the 
appellant stated that the veteran had a VA fee basis card and 
VA made the medical payments but made the payments three to 
four months late.  She stated that reimbursement for the 
medical expenses from VA was forthcoming.  In any event, even 
if the appellant and veteran were responsible for the payment 
of the medical bills, they should be able to pay the bills by 
installment with careful budgeting.  The Board also points 
out that the veteran is entitled to medical care through VA 
at no cost since he is rated as 100 percent disabled.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the overpayment indebtedness in the amount of 
$8,373.20.  The Board finds that the appellant was partially 
at fault in the creation of the overpayment indebtedness and 
the VA was partially at fault as well although VA's error 
does not rise to administrative error.  The Board also finds 
that the veteran would be unjustly enriched at the expense of 
the government if a waiver was granted and recovery of the 
overpayment indebtedness would not create undue hardship.  
The end result would not be unduly favorable or adverse to 
either the Government or the veteran.  The evidence in this 
case is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107(b).  Accordingly, the 
prior decision of the RO is affirmed, and the appellant's 
request for a waiver is denied.

Duty to Notify and Duty to Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), which sets forth notice and assistance requirements 
on the part of VA in the adjudication of certain claims, are 
not applicable to requests for waiver of recovery of 
overpayments.  See Lueras v. Principi, 18 Vet. App. 435 
(2004) and Barger v. Principi, 16 Vet. App. 132 (2002).




ORDER

Waiver of recovery of the overpayment of disability 
compensation benefits based upon dependency, in the amount of 
$8,373.20, is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


